Citation Nr: 1754263	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-50 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a headache disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a lower extremity neurological disability, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to April 1976 and again from January 1985 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2010, the Veteran and his wife testified before a Decision Review Officer at the Hartford, Connecticut RO.  A transcript of that proceeding is of record.

These issues were before the Board in June 2013, June 2016, and April 2017, at which time they were remanded for additional evidentiary development.  The issues are back before the Board for appellate adjudication.

The issues of entitlement to service connection for a low back disability and a lower extremity neurological disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran's current headaches are related to his active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to Shedden element (1), the record reflects that the Veteran currently has a headache disability.  Throughout the appeal period, the Veteran has consistently reported having intermittent headaches.   Although he did not seek treatment from a medical professional for his headaches, he has testified that he treats his headaches with over the counter medication.   See Statement in Support of Claim dated April 22, 2009; Decision Review Officer hearing transcript, pp. 2-3.  The Board finds that the Veteran is certainly competent to testify as to his headache symptoms; further there is nothing in the record to call into question is credibility.  Accordingly, element (1) of Shedden is satisfied.

With respect to element (2), in-service disease or injury, the Board notes that the Veteran was diagnosed with migraine and/or tension headaches on several occasions in service.  See Service Treatment Records dated October 21, 1974, November 12, 1974, November 15, 1974, December 4, 1974, August 5, 1975, and April 24, 1984;Reports of Medical History dated March 11, 1976 and November 2, 1990.  These reports of frequent headaches are sufficient to satisfy Shedden element (2).

The key question in this case is whether the Veteran's current headaches are related to his in-service headaches.

The Veteran has been afforded three VA examinations pertaining to the nature and etiology of his headaches, with the first being in August 2013.  At that time, the examiner noted that the Veteran had several risk factors for developing tension headaches; thus the etiology of the Veteran's headaches may be multifold.  However, the examiner was unable to determine how much each factor contributed to the Veteran's headaches, nor the examiner provide a nexus opinion discussing the possible correlation between the Veteran's current headaches and his periods of service.

At the July 2016 VA examination, the examiner provided a negative nexus, reasoning that there was no evidence of chronicity of headaches during the Veteran's second period of service and the Veteran did not file a claim for service connection until 18 years post-service.

At the most recent VA examination in April 2017, the examiner opined that the Veteran's headaches were not related to his period of service.  In so finding, the examiner stated that the Veteran did not have chronic headaches during service.  While the examiner could not determine the exact etiology of the Veteran's symptoms, the examiner opined that either the Veteran's sinus condition or his pre-service trauma may be contributing factors to his headaches.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  

In this case, the Board is not entirely satisfied with any of the above mentioned medical opinions.  With respect to the August 2013 VA examination, the examiner did not provide a nexus opinion regarding the relationship between the Veteran's headaches and his service.  With respect to the July 2016 VA examination, the examiner's negative nexus was primarily based on the time between the Veteran's discharge and his claim for service connection.  All three examiners failed to discuss the significance of the fact that the Veteran reported migraine headaches upon discharge.  In addition, the examiners did not discuss the Veteran's lay contentions, specifically that he has experienced headaches periodically since service which are similar in nature.  The Veterans Benefit Administration (VBA) Adjudication Manual, M21-1, Part.III.iv.4.G.1.d. deems migraine headaches as an organic disease of the nervous system.  Thus, service connection may be based on credible evidence of continuity of symptomatology alone under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the record contains medical opinions against the claims that are not based on adequate facts or rationale.  However, the record reflects that the Veteran had several in-service headaches, the Veteran has reported continuity of symptomatology since service, and the Board finds no evidence impeaching his testimony.  The Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and continuity of chronic migraine headache disorder since service is established.  


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

Although further delay is regrettable, another remand is required for additional evidentiary development.

Recent correspondence from the Veteran suggests that the claims file is incomplete.  Specifically, the Veteran reports that VA has not obtained all private treatment records related to ongoing treatment for his low back and lower extremity sciatica.  See Correspondence dated September 13, 2017; see also Deferred Rating Decision dated July 22, 2017.  Upon remand, the AOJ should attempt to obtain the record from the Veteran or obtain authorization from the Veteran to request those records.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder outstanding records of the Veteran's VA treatment.

2. Contact the Veteran and his representative and with their assistance, obtain the names and addresses of all health care providers who have treated his low back and lower extremity neurological disabilities since discharge from service.  After acquiring this information and any necessary authorizations, obtain and associate all outstanding pertinent records with the claims file.

3. After completing the above request development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


